  Case 20-17355      Doc 75    Filed 01/25/21 Entered 01/26/21 08:54:43           Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                     )               BK No.:     20-17355
JAMES SAMATAS                              )
                                           )               Chapter: 11
                                           )
                                                           Honorable A. Benjamin Goldgar
                                           )
                                           )
              Debtor(s)                    )

     ORDER GRANTING COHEN & LORD P.C.'s MOTION TO JOIN THE MOTION
 OF CARLYE GOLDBERG SAMATAS TO CONVERT CASE TO CHAPTER 7 [DKT NO. 36]

        This matter came before the Court on Cohen & Lord P.C.'s Motion to Join the Motion of Carlye
Goldberg Samatas to Convert Case to Chapter 7 [Dkt No. 36] (the “Motion”), due notice having been
given, and the court being fully advised in the premises, IT IS HEREBY ORDERED:

  The motion is granted.




                                                       Enter:


                                                                Honorable A. Benjamin Goldgar
Dated: January 25, 2021                                         United States Bankruptcy Judge

 Prepared by:
 Timothy R. Herman
 Gordon & Rees Scully Mansukhani
 One North Franklin, Suite 800
 Chicago, Illinois 60606
 Telephone: (312) 980-6780
 Email: therman@grsm.com
